Citation Nr: 1453938	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic disorder (PTSD).

3.  Entitlement to an effective date prior to October 31, 2011, for the award of service connection for PTSD.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During the pendency of the appeal, bilateral hearing loss has been manifested by no more than auditory acuity level II in either ear.  An exceptional pattern of hearing loss is not shown.

2.  Throughout the appeal period, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  There is no evidence associated with the claims file prior to October 31, 2011 which can be interpreted as a claim, formal or informal, for service connection for PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85 , 4.86 Diagnostic Code (DC) 6100 (2014).

2.  The criteria for an initial disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014). 

3.  The criteria for an effective date earlier than October 31, 2011, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Proper notice was provided in November 2011.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), VA treatment records, private treatment records and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Virtual VA and VBMS claims files.

Additionally, the Veteran underwent VA examinations to assess hearing loss and PTSD.  The examinations and the opinions are adequate.  The examiners considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

The Veteran was originally granted service connection for hearing loss effective June 29, 2005.  He filed the current claim for increased rating in October 2011.  His appeal for an increased rating for PTSD originates from a rating decision that granted service connection and assigned the initial rating.

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

A.  Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran's service-connected bilateral hearing loss is rated as noncompensable under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Turning to the probative and competent evidence of record, the Veteran underwent a VA audiometric examination in December 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
35
LEFT
20
25
35
35
45
    
The pure tone threshold average was 29 in the right ear and 34 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner noted that the hearing loss had no impact on the ordinary conditions of daily life.  Table VI provides a Roman numeral I for each ear.  Under Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a noncompensable rating.

The Veteran was afforded another VA examination in June 2013.  The Veteran described his "hearing as getting increasingly more difficult."  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
35
LEFT
25
20
25
25
35
    
The pure tone threshold average was 29 in the right ear and 26 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 in the left ear.  Table VI provides a Roman numeral I for the right ear and a Roman number II for the left ear.  Under Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a noncompensable rating.

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The audiological data presented do not permit the assignment of a compensable schedular at any point in time.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, June 2013 VA examination reports noted the Veteran's complaint of worsening hearing.  This notation indicates that the VA examiner elicited information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, 21 Vet. App. at 447. 

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating must be denied.

The weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD

The Veteran seeks an increased initial evaluation for service-connected PTSD, contending that manifestations of that disability are more severe than presently evaluated.  For the reasons that follow, the Board concludes that a rating in excess of 30 percent is not warranted.

The Veteran's PTSD is currently evaluated as 30 percent disabling under the provisions of 38 C.F.R. § 4.130, DC 9411, which directs that the General Rating Formula for Mental Disorders be applied.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 , DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA examinations, VA treatment records, private treatment records and lay statements from the Veteran.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 30 percent disability rating.  The Veteran is a Vietnam veteran and experienced combat.

The Veteran underwent a VA examination in April 2013.  The examination report noted the Veteran's diagnosis of PTSD.  His current GAF score was noted to be 60.  The examiner concluded that the Veteran has "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The examination report noted that the Veteran is married and that "they are doing fine as a couple."  The report indicates that the "Veteran enjoys gardening and he also likes fishing.  The Veteran stated that he will go for coffee about one time a week at the American Legion."  He has a hard time hearing the guys "rehashing" old stories, so he distances himself.  The Veteran has a barber shop and works 4 days per week.  The Veteran denied illegal drug use and reports alcohol consumption in moderation.

The examiner noted the Veteran's relevant mental health history and reviewed the treatment records.  In June 2012, a record notes that the Veteran "was doing well, golfing regularly, working at [the] barber shop 4 days a week.  He was functioning well.  He was active."

The examiner reported that the Veteran suffers from "recurrent and distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event"; "acting or feeling as if the traumatic event were recurring"; "this includes a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated"; "intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event"; and "physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event."

The Veteran demonstrates "efforts to avoid thoughts, feelings or conversations associated with the trauma"; "efforts to avoid activities, places or people that arouse recollections of the trauma"; "inability to recall an important aspect of the trauma"; "markedly diminished interest or participation in significant activities"; "feeling of detachment or estrangement from others"; "restricted range of affect (e.g., unable to have loving feelings)"; and "sense of a foreshortened future (e.g., does not expect to have a career, marriage, children or a normal life span)."

Persistent symptoms of increased arousal included: "difficulty falling or staying asleep"; "irritability or outbursts of anger"; "difficulty concentrating"; and "hypervigilance."

The examiner noted that the Veteran suffers from anxiety and chronic sleep impairment.  The examiner noted the records of "Dr. S.," the Veteran's private treatment provider.  The examination report note and entry from Dr. S. that the Veteran functions "quite well recreationally and emotionally."  The examiner concluded that the "Veteran's PTSD remains essentially the same.

The Veteran was noted to suffer from the following "a little bit": "feeling distant or cut off from other people"; "feeling emotionally numb or being unable to have loving feelings for those close to you; feeling irritable or having angry outbursts"; "feeling as if your future somehow will be cut short; having difficulty concentrating"; and "being 'super alert' or watchful or on guard."

The Veteran was noted to suffer from the following "moderately": "repeated disturbing memories, thoughts or images of the stressful experience from the past"; "having physical reactions (e.g. heart pounding, trouble breathing, sweating) when something reminded you of the stressful experience from the past"; "trouble remembering important parts of the stressful experience from the past"; and "loss of interest in activities that you used to enjoy."

The Veteran was noted to suffer from the following "quite a bit": "repeated disturbing dreams of the stressful experience from the past"; "suddenly acting or feeling as if the stressful experience from the past were happening again (as if you were reliving it)"; "feeling very upset when something reminded [him] of the stressful experience from the past"; and "avoiding thinking about or talking about the stressful experience from the past or avoiding having feelings related to it."

The Veteran was noted to suffer from the following "extremely": "avoiding activities or situations because they reminded you of the stressful experience from the past"; "trouble falling or staying asleep"; and "feeling jumpy or easily startled."  The examiner referred to a December 2011 examination and said the Veteran's PTSD symptoms remain essentially the same as that examination.  

The Veteran had undergone an earlier VA examination in December 2011.  The only difference was that his GAF score was slightly lower at 58.  The remainder of the opinion was a mirror of the later examination report.  The report also notes that in September 2011 his GAF score was 60 and in December 2011 it was 55.  The Veteran was reported to be taking clonazepam, mertazepine and venlafaxine.  The examiner noted that the Veteran has been seeing Dr. S. for over 5 years.  The focus of treatment has been on anxiety.  The examiner noted that the depression "recently has been better; he continues to take the antidepressant medications.  No suicidal thoughts.  Sleeps pretty good recently.  No panic attacks."  

The report notes that the Veteran "is appropriately dressed and groomed.  He is fully cooperative during the interview.  There is no unusual behavior or mannerisms.  His mood is euthymic and his affect is appropriate to content of thought.  Speech is of normal tone volume and pacing.  Thought process is logical and he reaches goal idea quickly.  Thought content reveals no unusual material.  There are no perceptual distortions.  Sensorium is clear.  He is oriented to time person place and situation.  He has insight into his condition and his judgment is not impaired.  He is not a danger to himself or others."

The Board also reviewed the private treatment records, specifically the records from Dr. S.  As mentioned by the examiners, Dr. S. reported that in December 2012, the Veteran was noted to be "doing well."  In reviewing the records, the Veteran was never noted to be demonstrating "severe" symptoms.  Occasionally, his affect is described as "moderately" inappropriate.  Otherwise, other symptoms are listed as mild.  There are no treatment records that offer any evidence that describe symptoms more severe than the two VA examinations.

The Veteran has not submitted any statements that differ in his description of symptoms than what he stated at the VA examinations; therefore, there are no other statements to consider.  Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment do not more closely approximate those indicative of a 50 percent rating.  An initial evaluation in excess of 30 percent is not warranted.  38 C.F.R. § 4.7.

A 50 percent rating requires symptoms more severe than the Veteran has ever demonstrated during the appeal period.  He is able to work at his barber shop 4 days a week.  It was not reported that he suffers from any of the following: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; demonstrated impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  GAF scores have ranged from 55 to 60, indicative of mild to moderate symptoms.  The Veteran has not shown symptoms of the frequency, severity or duration contemplated by the 50 percent rating.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.

Considering the applicable rating criteria, the Board finds that during the entire appellate period, the level of impairment presented by the Veteran's PTSD warrants a 30 percent disability rating.  Fenderson, 12 Vet. App. 119.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability does not reflect such manifestations.

C.  Other Considerations

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing. The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 447.  Similarly, the Veteran's PTSD is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  As the available schedular criteria are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record indicates that the Veteran works at his barber shop and has not claimed that his disabilities make him unemployable.  A claim for TDIU has not been raised in the record.

III. Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than October 31, 2011.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than October 31, 2011, for the grant of service connection for PTSD.  There is no evidence of a formal or informal claim being filed prior to October 31, 2011.

The Veteran has stated that he started receiving treatment for mental health problems much earlier than October 2011.  Treatment records show treatment for a decade before he filed his claim.  However, as the Veteran left service many decades earlier than his claim, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  The date of receipt of the claim is the later date, and was properly used as the effective date.

As the preponderance of the evidence is against the claim for an effective date prior to October 31, 2011, for the grant of service connection for PTSD, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic disorder (PTSD) is denied.

Entitlement to an effective date prior to October 31, 2011, for the award of service connection for PTSD, is denied.


REMAND

The Veteran contends that his sleep apnea was caused or aggravated by his PTSD.  A VA medical opinion was obtained in April 2014; however, the Board finds the opinion on whether the Veteran's PTSD aggravates his sleep apnea inadequate.  The examiner explained that the aggravation issue could not be commented on because there "are many issues that can interfere with sleep."  The examiner concluded that any comment would be "resorting to complete speculation."  When an examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the VA examiner who provided the April 2014 opinion, if available, otherwise the opinion must be sought from a similarly qualified provider, as to the current nature and likely etiology of the Veteran's sleep apnea.

Based on the review of the record, the examiner is asked to address the following questions:

(a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed sleep apnea is etiologically related to the Veteran's active military service, including that this condition had its onset during the Veteran's military service?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed sleep apnea is proximately due to (caused by) any service-connected disability, including PTSD?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed sleep apnea has been aggravated by any service-connected disability, including PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


